—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Upon consideration of plaintiffs “reasonable needs and predivorce standard of living in the context of the enumerated statutory factors * * * (see, Domestic Relations Law § 236 [B] [6] [a] [1]-[11])” (Hartog v Hartog, 85 NY2d 36, 52), we conclude that Supreme Court did not abuse its discretion in awarding plaintiff maintenance of $400 biweekly until defendant’s retirement (see, Boughton v Boughton, 239 AD2d 935). The court, however, should have awarded maintenance retroactive to February 13, 1995, the date of the application therefor (see, Do*1243mestic Relations Law § 236 [B] [6] [a]; Lester v Lester, 237 AD2d 872, 873). We therefore modify the order by providing that maintenance is retroactive to that daté (see, DiSanto v DiSanto, 198 AD2d 838). (Appeals from Order of Supreme Court, Wyoming County, Nenno, J. — Matrimonial.) Present— Green, J. P., Pine, Wisner, Callahan and Boehm, JJ.